United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    February 13, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                           No. 02-40568
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                    JESUS RODRIGUEZ BARRIENTES,
                  also known as Jesus Barrientes,

                                                 Defendant-Appellant.


          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. M-01-CR-500-1


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Jesus   Rodriguez   Barrientes   appeals   his     guilty-plea

conviction of being a felon in possession of a firearm.                  The

Government argues that Barrientes’s only issue on appeal, the

denial of his suppression motion, was waived by the entry of an

unconditional guilty plea.    However, review of the transcript of

the rearraignment hearing shows that Barrientes has preserved his

right to appeal the denial of the suppression motion because there


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
is   a    clear    indication   of    Barrientes’s   intention    to    plead

conditionally, of his intention to appeal the denial of the motion

to suppress in particular, and the acquiescence of the Government

and the district court in the conditional plea.          See United States

v. Wise, 179 F.3d 184, 187 (5th Cir. 1999).

            Barrientes argues that his suppression motion should not

have been denied because the search warrant was supported only by

a “bare bones” affidavit.       The averments in the affidavit were not

wholly conclusory but contained sufficiently detailed information

from which the magistrate could independently determine probable

cause.    See United States v. Pofahl, 990 F.2d 1456, 1474 n.18 (5th

Cir. 1993).         The   officer   corroborated   several   pieces    of   the

anonymous informant’s information, demonstrating the informant’s

reliability.      See United States v. Jackson, 818 F.2d 345, 348 (5th

Cir. 1987).       There was no requirement that all of the informant’s

tips be corroborated by subsequent police investigation in order to

be considered credible. See United States v. Blount, 123 F.3d 831,

836 (5th Cir. 1997)(en banc).

            Because the affidavit in support of the search warrant

was not “bare bones,” the good-faith exception applied, and the

district court did not err in denying Barrientes’s suppression

motion.    See United States v. Cisneros, 112 F.3d 1272, 1278 (5th

Cir. 1997).       The judgment of the district court is AFFIRMED.




                                       2